[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APR 10, 2006
                             No. 05-12307                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 03-00610-CR-LSC-RRA

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARVIN LAVALE WILLIAMS,
a.k.a. Marvin Duncan,
a.k.a. Fat Cat,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                             (April 10, 2006)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Ed R. Haden, appointed counsel for Marvin Lavale Williams, has moved to

withdraw from further representation of Williams, because, in his opinion, the

appeal is without merit. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Williams’s

conviction and sentence are AFFIRMED.




                                           2